Title: Brigadier General John Cadwalader’s Plan for Attacking Philadelphia, 24 November 1777
From: Cadwalader, John
To: 



[c.24 November 1777]

As the Enemy have made very considerable Detachments from their main Body to New Jersey under the Command of Lord Cornwallis; and a considerable number of men being necessary to defend the several Posts on the Islands which are at least 7 miles from the Lines it may be very proper to consider whether a successfull attack cannot be made on the City.
The following plan of an attack is offered for Consideration, including the Troops now in Camp—If two thousand men could be drawn from the Detachments under Gen: Green to make the Attack by water the main attack upon the Lines might be much strengthened & the plan rendered more compleat.
Tis proposed to make the attack on Thursday Morning next a little before day-break in the manner following.
General Sullivan’s Division & Woodford’s Brigade consisting of 1811 men rank & file to march to the Right of Wissahickon Road & attack the Enemy’s Left near the Banks of Schuylkill, a little before day break.
Lord Sterling’s & Wayne’s Divisions & Scotts Brige consisting of 2940 men to form the main attack & possess themselves of the Posts at Meredith’s & Francis’s—and then by inclining to the Right penetrate into the Common on the Right of Wissahickon Road.
Gen: Kalb’s Division & Patterson’s Brigade consisting of 2400 men, to march on Wednesday to Howells, a little above Frankfort Creek, & embark in the night, time enough to Land precisely at the Hour appointed

—The Gallies to move down & amuse the Frigate or drive her from her Station—These Troops to Land between Arch & Race Streets; on private wharves march through the Streets in Columns as wide as the Streets will admit—& attack the Enemy in Rear.
The Pennsylvania Militia to amuse the Enemy on their Right by a brisk Cannonade & to penetrate when an Opportunity offers—These Feints to be made between 2d & third, & third & fourth Streets.
Carolina Brigade; Lee’s, Jacksons & Henley’s Battalions of 1020 men to compose the Reserve & form in four Columns—upon the Right of the Rear of the main Attack.
Maryland Militia about 900 to compose a Body of Reserve on the Left of the main Attack to occupy Posts left in the Rear or other purposes.
Gen: Potter to occupy the Hill at  House a little above Bush’s Ferry, & Mr Beveridge’s Hill: as from these Posts the Enemy may be much annoyed by Cannon—Small Detachments will be sufficient for these Posts—The main-body of this Brigade should drive in the Guard at the middle Ferry (after the attack is begun on this Side) & by a brisk Cannonade endeavour to keep the Enemy from crossing; & in case their Batteries should be abandoned to pass the Bridge & assist in the Attack.
N.B. The Qr Mr General says there are forty Boats; sixteen of which are fitted for Waggons—are these Boats sufficient to carry the number of men proposed?
It is highly necessary that every method should be taken to procure Intelligence relating to the Situation of the Enemy & their Works—The General Officers will have time to re[c]onnoitre the Grounds where their several attacks upon the Lines are to be made.
From the best information, the Enemy have detached about 3,000 men to N. Jersey & there cannot be less than a thousand or fifteen hundred left on the Islands; therefore they cannot have more than 5 or 6000 men to oppose us—our Strength in Contl Troops is upwards of 8000 men, exclusive of the Detachments in New Jersey, & exclusive of Col: Webb’s Regt which is now on the Road & will be here before the Attack—Add to these the Pennsylvania & Maryland Militia which may be computed at least at three Thousand—and the whole make a very formidable Body of Troops.
If the Enemy should discover the preparation for conveying the Troops to Philadelphia, it is apprehended they will imagine we intend to reinforce our Troops in N. Jersey—which may enduce them to reinforce theirs. If any of the Enemy’s Troops should be recalled before the Attack; or, if any armed Vessels should be brought up for the Defence of the City, we can have timely notice, & the plan may be altered, or laid aside—The advantage is evidently in favor of those who make

the Attack especially if you effect a Surprize: the Enemy too, always magnify our Numbers & will in this Instance have more reason to be confirmed in this Opinion, as it is the first Instance where you have been superior in numbers.
